Citation Nr: 1135050	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  03-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the Marine Corps from August 1973 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) denied service connection for depression.  

The Board has re-characterized the issue on appeal as a broader claim for any psychiatric disorder to include a depressive disorder in order to comport with Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The Veteran testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in March 2005; a transcript of that hearing is associated with the claims file.

In a September 2006 decision, the Board denied the claim listed on the title page and other claims for service connection.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2008, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate part of the Board's September 2006 decision.  Specifically, the parties determined (in pertinent part) that the Board had failed to provide adequate reasons and bases for why the Veteran was not entitled to a VA examination in connection with the claim for service connection for a psychiatric disability in compliance with the holding in McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  In September 2008, the Court granted the joint motion. 

In a June 2010 decision, the Board (in pertinent part) remanded the claim for further development.  Such development having been completed, the case has been returned to the Board at this time for further appellate review.


FINDINGS OF FACT

1.  A psychiatric disability was not noted at the time of examination, acceptance, and enrollment into military service, and there is no competent (medical) evidence that a psychiatric existed before the Veteran's active service.

2.  A psychiatric disability was not present in service and is not etiologically related to the Veteran's active service.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required notice in a letter mailed in May 2002, prior to the initial adjudication of the claim.  While the Veteran was not specifically advised of the criteria for rating psychiatric disabilities, or those governing effective dates of awards, he is not prejudiced by lack of such notice (see Dingess/Hartman, supra), as rating and effective date criteria have no significance unless the claim is allowed, and the decision below does not do so.  The Veteran had ample time to respond to this letter or supplement the record.  Neither he nor his attorney alleges that notice has been less than adequate for this issue.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  The Veteran testified at a March 2005 hearing and underwent a VA examination in 2011.  Neither the Veteran nor his attorney has identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  

Manifestations of lesions or symptoms of chronic disease from date of enlistment or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  38 C.F.R. § 3.303(c).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) as then in effect was inconsistent with 38 U.S.C. § 1111 to the extent that it stated that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit noted that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Id.

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decisions, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs, including an April 1973 report of medical history and April 1973, August 1973 and February 1974 reports of medical examination, are negative for any history or diagnosis of a psychiatric disability, to include depression.     

A January 1974 service personnel record shows that the Veteran's motivation had regressed due to his "physical ineptitude" in completing his basic training and being unable to perform to the military's standards because he was overweight.  It was noted that having the Veteran repeat basic training would only "serve to compound his already depleted motivation."  In February 1974 the Marine Corps found that the Veteran's "general qualifications do not warrant retention in the service."  He was honorably discharged by reason of physical ineptitude.  The senior member of the Depot Aptitude Board indicated that he liked the Veteran, and the Veteran had tried hard to meet the required standards.  It was recommended that the Veteran go into the Army, Navy, or Air Force instead.

Following service, the first medical evidence of depression is a private psychiatric assessment dated in March 1999, which indicates the Veteran reported he had been depressed for at least three or four years with no obvious outside precipitants.  The Veteran also reported that he was mentally abused by his father.  He denied any familial history of psychiatric problems.  The diagnosis was major depression which was probably recurrent and certainly chronic.  The examiner noted that, from information obtained in an interview with the Veteran, the depression was probably even longer lasting, going back to the Veteran's adolescence.  

In April 2002, the Veteran submitted a claim seeking service connection for depression.  

Records from a private psychiatrist dated in 2005 indicate that the Veteran has been diagnosed with major depression and dysthymia.  In April 2005, the Veteran reported that he sought treatment twice in service, though he was not given any medications.  He also reported that his father had a history of mental problems.  The private psychiatrist reported that the Veteran believes that "all jobs used his military against him . . . ."  The pertinent assessments included in the April 2005 record were Axis I diagnoses of major depression, dysthymia and rule out paranoid delusional disorder and Axis IV diagnoses of support group problems, occupational problems, low self esteem and underachiever.

The Veteran testified during a March 2005 hearing before the undersigned that he was not treated for depression during active duty or immediately thereafter.  He maintained that his depression was due to an early discharge from service.

During a March 2011 VA examination, the Veteran did not report any pre-service psychiatric treatment or any familial history of psychiatric problems.  He denied any history of trauma or abuse prior to service.  The Veteran reported that he graduated from high school with a regular diploma; he did not repeat any grades in school and had no history of a learning disability.  The Veteran stated he attempted to seek mental health treatment in service, but was told, "You're not crazy, you're lazy."  He stated that after service he was only able to get mediocre jobs because of his short military service.  For the past 23 years he has worked as a corrections officer.  The Veteran stated that he started receiving treatment for depression 10 years ago.  The diagnosis was depressive disorder, not otherwise specified.  After reviewing the Veteran's claims file, including including the STRs and the March 1999 private examiner's opinion, the VA examiner opined:

The Veteran presents with diagnosis of depressive disorder not otherwise specified which is not at least as likely as not due to active duty military service.  There is no sufficient evidence that there was a psychiatric condition prior to active duty military service nor was he diagnosed or treated for a psychiatric condition during active duty military service.  He reported treatment for depression starting about 10 years ago . . . .  His current diagnosis is depressive disorder not otherwise specified which is not at least as likely as not due to active duty military service.  The Veteran does not present with any Axis I or II mental health diagnosis that was incurred or aggravated prior to or during active duty military service.  The Veteran's claims file was . . . reviewed in its entirety.  The Veteran's service treatment records were reviewed, including report of medical history at the time of entry into the military and at the time of discharge.

Analysis

Based upon the evidence of record, the Board finds that a psychiatric disability was not "noted" at the time of the Veteran's examination, acceptance, and enrollment.  The Veteran's pre-enlistment examination report in April 1973 and enlistment examination report in August 1973 are negative for any history or diagnosis of a psychiatric disability, to include depression.  

Because a pre-existing disorder was not "noted" upon service entrance, the Veteran is entitled to the statutory presumption that he was in sound condition at that time, and clear and unmistakable evidence must be shown in order to rebut the presumption.  

Although the March 1999 private examiner opined that the Veteran's depression had probably been present since the Veteran's adolescence, the examiner failed to discuss the April 1973 report of medical history and April 1973, August 1973 and February 1974 reports of medical examination, which are negative for any history or diagnosis of a psychiatric disability, to include depression.  The apparent rationale for the examiner's opinion was the Veteran's report of mental abuse from his father, an allegation that the Veteran denied during April 2005 and March 2011 examinations. 

The only remaining evidence pertaining to whether a psychiatric disability pre-existed service is the opinion from March 2011 VA examiner.  She stated that there is no sufficient evidence that the Veteran had a psychiatric disability prior to active duty military service.  Her reasoning included the negative reports of medical history and examination in service.  She reviewed the claims file, including the March 1999 private opinion, prior to rendering this opinion.

In consideration of the above, the Board finds that the record does not contain clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed service.  Accordingly, the presumption applies, and he is presumed to have been sound at service entrance.

Presuming the Veteran was sound at service entrance, the Board turns to the question of service incurrence.  Although the Veteran's service personnel records show that his motivation had regressed due to physical disabilities, the fact remains that his STRs are negative for any findings of psychiatric disability, to include depression.

The first medical evidence of a diagnosed psychiatric disability is more than 25 years after service.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Regarding the etiology of the Veteran's current psychiatric disability, the Board notes that the March 2011 VA medical opinion is clearly against the Veteran's claim.  The VA examiner opined that the Veteran's current psychiatric disability is not related to his military service.  The Board finds this opinion persuasive because it is based on the Veteran's pertinent history (including his STRs and service personnel records).  Notably, the examiner explained the reasons for the conclusion, as noted above, to include the lack of medical evidence in service and for years thereafter.  There is no competent (medical) opinion of record to the contrary.

The Board has considered the Veteran's own statements to the effect that he currently has a psychiatric disability that was incurred during his service.  He is competent to report observable symptoms, and thus such statements could potentially show service incurrence and continuity of symptoms such as to enable a grant of service connection.  However, his statements are not deemed credible here.  Again, his STRs, including his separation examination report, are negative for findings of a psychiatric disability.  As noted above, he has made contradictory statements as to whether or not he sought psychiatric treatment in service.  Moreover, he did not raise a claim referable to his claimed disability until 2002, decades after discharge.  If he had been experiencing continuous problems with hearing loss since service, it is reasonable to expect that he would have initiated a claim much sooner.  Thus, continuity of symptomatology has not been established by either the clinical record or the Veteran's own statements.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include a depressive disorder not otherwise specified, is denied.



_________________________________________________
K. R. FLECTHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


